Exhibit 10.5

 

YOUR COMMUNITY BANKSHARES, INC.

RESTRICTED STOCK UNITS AGREEMENT

MODIFICATION

 

THIS RESTRICTED STOCK UNITS MODIFICATION (the “Modification”) is made as of the
2nd day of May, 2016 by and between Paul Chrisco (the “Executive”), and Your
Community Bankshares, Inc. (the “Company”), an Indiana corporation with its
principal place of business at 101 West Spring Street, New Albany, Indiana
47150.

 

Recitals

 

WHEREAS, the Company awarded Executive restricted stock units under those
certain Restricted Stock Unit Award Agreements dated as of December 15, 2014
(the “2014 Award Agreement”) and January 14, 2015 (the “2015 Award Agreement”)
(collectively, the “Award Agreements”);

 

WHEREAS, the Company and Executive adopted a modification to the Award
Agreements effective November 30, 2015 (the “Amendment”) to provide that any
unvested restricted stock units awarded to Executive under the Award Agreements
would become fully vested in the event of Executive’s death, disability or a
Change in Control of the Company;

 

WHEREAS, the Company and the Executive wish to revoke the Amendment with respect
to certain unvested restricted stock units awarded to Executive under the Award
Agreements that were originally scheduled to vest on December 15, 2016 and
January 14, 2017, respectively; and

 

WHEREAS, Executive desires to accept the revocation of the Amendment with
respect to certain unvested restricted stock units awarded to Executive under
the Award Agreements that were originally scheduled to vest on December 15, 2016
and January 14, 2017, respectively.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Revocation. The Amendment is hereby revoked with respect to the
2,000 unvested restricted stock units awarded to Executive under the 2014 Award
Agreement, which will now vest on December 15, 2016, and the 408 unvested
restricted stock units awarded to Executive under the 2015 Award Agreement,
which will now vest on January 14, 2017.

 

2.             Ratification. Executive and the Company hereby ratify and
reaffirm all of the terms, conditions and provisions of the Award Agreements and
other documents related thereto, except as amended herein, and agree the same
shall remain in full force and effect.

 

[Remainder of Page Left Blank; Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Modification
effective as of the date first above written.

 

YOUR COMMUNITY BANKSHARES, INC.

 

 

 

 

 

 

 

 

By:

/s/ James D. Rickard

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

PAUL CHRISCO

 

 

 

 

 

 

 

 

/s/ Paul Chrisco

 

 

 

2

--------------------------------------------------------------------------------